Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), *733rendered June 24, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversal is warranted by reason of the prosecutor’s misconduct is without merit. Although the prosecutor’s conduct was not exemplary, under the circumstances of this case it did not deny the defendant’s right to a fair trial (cf., People v Alicea, 37 NY2d 601).
Also without merit is the defendant’s contention that the sentencing court improvidently exercised its discretion in imposing a mandatory surcharge upon him, as the defendant failed to establish that the payment of such a surcharge would work an unreasonable hardship on him or his immediate family (see, CPL 420.35; People v Williams, 131 AD2d 525). If, at the conclusion of his imprisonment, the defendant finds himself unable to pay the surcharge, he may move at that time for a waiver thereof (see, CPL 420.35, 420.10 [5]; People v West, 124 Misc 2d 622; People v Williams, supra).
The remaining contention raised by the defendant is unpreserved for appellate review (see, CPL 470.05 [2]) and we decline to reach it in the exercise of our interest of justice jurisdiction. Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.